Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest in response to the splitting of the received video frames the object category is determined that the video used to generate the ordered series of object category assignments depicts a motion of a given motion category of the set of motion categories to assign the motion category. For example, claim 1 (and similar claims 8 and 15) is taught as follows:
1. An apparatus comprising:
a memory configured to store: [D1, [0021]] Computer comprises memory.
a set of object categories, each object category of the set of object categories 

corresponding to at least one object; and [D1, Figure 4, [0060-0061]] D1 teaches the object categories corresponding to at least an object.

a set of motion categories, each motion category of the set of motion categories corresponding to at least one motion; [D1, Figure 4, [0060-0061]] D1 teaches the motion categories corresponding to at least a motion.

a hardware processor communicatively coupled to the memory, the hardware processor configured to: [D1, [0021]] Computer comprises the respective hardware.

receive a video; [D1, Figure 3-4, [0050-0058 and 0060-0061]] D1 teaches receiving the input video.

split the video into an ordered series of frames, each frame of the ordered series of frames corresponding to a time of the frame within the video and ordered within the ordered series of frames according to the time; and [D1, [0054]] D1 teaches the use of a specific set of frames.

in response to splitting the video into the ordered series of frames: [D2, [0059]] D2 teaches the input video is a sequence of raw image data and is divided into key frames.

for each frame of the ordered series of frames:

determine that the frame comprises an image of an object of a given object category of the set of object categories; [D1, Figure 3-4, [0050-0058 and 0060-0061]] D1 teaches receiving the input video and extracting multiple components and categorizing the extracted components, such as the object category.

assign the given object category to the frame; and

store the assigned object category in an ordered series of object category assignments, the assigned object category ordered within the ordered series of object category assignments according to the time of the frame within the video; [D1, [0027]] D1 teaches a category database connecting to the component capturing and categorizing subsystem. Multiple characteristics according to each of the plurality of categories are stored in the category database.

determine, based on at least a subset of the ordered series of object category assignments, that the video used to generate the ordered series of object category assignments depicts a motion of a given motion category of the set of motion categories; and [D1, Figure 3-4, [0050-0058 and 0060-0061]] D1 teaches receiving the input video and extracting multiple components and categorizing the extracted components, such as the motion category.

assign the given motion category to the video.

D1 teaches the acquisition of video feed, the analysis of the video feed to determine a object category and a motion category, however, D1 does not explicitly teach the object category is determined that the video used to generate the ordered series of object category assignments depicts a motion of a given motion category of the set of motion categories to assign the motion category. The prior art separately provide the motion category; while the current claim builds from the category assignment of the object of interest to determine and provide the motion category. Accordingly, claims 1-20 is allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661